--------------------------------------------------------------------------------

                         THIS MANAGEMENT SERVICE AGREEMENT entered into as of
the 30th day of August 2011

BETWEEN:

> > > Xcelmobility Inc., a corporation incorporated under the laws of Nevada,
> > > USA, and having an Executive Office at #600 - 303 Twin Dolphins Drive,
> > > Redwood City, California.
> > > 
> > > (the “Company”)

AND:

> > > Xili (Grace) Wang, Businesswoman of Room #706, Cyber Times Tower B, Tairan
> > > Road, Futian District, Shenzhen, China 518040
> > > 
> > > (“Wang”)

WHEREAS:

A.                       The Company wishes to engage Wang as provided herein;
and

B.                       The Company and Wang wish to enter into a management
Services Contract for their mutual benefit and subject to the terms outlined in
this Agreement.

NOW THEREFORE in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

1.0                     MANAGEMENT SERVICES
1.1                     Wang represents and warrants to the Company that Wang
has the required skills and experience to perform the duties and exercise the
responsibilities required of Wang in the position of Chief Financial Officer.

1.2                     Wang and the Company agree to comply with and to be
bound by the terms and conditions of this Agreement.

1.3                     During the term of employment, Wang shall well and
faithfully serve and devote himself exclusively to the Company.

1

--------------------------------------------------------------------------------

1.4                     In carrying out these duties and responsibilities, Wang
undertakes to comply with all lawful instructions and directions, which he may
receive from the Company. The duties and responsibilities to be carried out by
Wang will be commensurate with the duties of Chief Financial Officer. Wang shall
report to the Board as a whole as requested.

1.5                     Wang agrees and understands that the effective
performance of Wang’s duties requires the highest level of integrity and the
Company’s complete confidence in Wang’s relationship with other employees of the
Company and with all persons dealt with by Wang in the course of his employment.
Wang is required to ensure that he conducts himself in a professional,
businesslike manner at all times.

1.6                     Wang acknowledges and agrees to familiarize himself with
and to comply with all of the Company’s policies, practices and procedures as
adopted from time to time.

1.7                     Wang shall be subject to an annual performance review.

2.0                     DUTIES
2.1                     Job descriptions specific to the position will be
developed by the Compensation Committee of the Board, but in general terms Wang
shall be responsible for the following:

  (a)

Assist in performing all tasks necessary to achieve the organization's mission
and help execute staff succession and growth plans.

        (b)

Train the Finance Unit and other staff on raising awareness and knowledge of
financial management matters.

        (c)

Work with the President/CEO on the strategic vision including fostering and
cultivating stakeholder relationships on city, state, and national levels, as
well as assisting in the development and negotiation of contracts.

        (d)

Participate in developing new business, specifically: assist the CEO in
identifying new funding opportunities, the drafting of prospective programmatic
budgets, and determining cost effectiveness of prospective service delivery.

        (e)

Ensure adequate controls are installed and that substantiating documentation is
approved and available such that all purchases may pass independent and
governmental audits.

2

--------------------------------------------------------------------------------


  (f)

Provide the CEO with an operating budget. Work with the CEO to ensure
programmatic success through cost analysis support, and compliance with all
contractual and programmatic requirements. This includes:


  i.

interpreting legislative and programmatic rules and regulations to ensure
compliance with all federal, state, local and contractual guidelines,

        ii.

ensuring that all government regulations and requirements are disseminated to
appropriate personnel, and

        iii.

monitoring compliance.


  (g)

Oversee the management and coordination of all fiscal reporting activities for
the organization including: organizational revenue/expense and balance sheet
reports, reports to funding agencies, development and monitoring of
organizational and contract/grant budgets.

        (h)

Oversee all purchasing and payroll activity for staff and participants.

        (i)

Develop and maintain systems of internal controls to safeguard financial assets
of the organization and oversee federal awards and programs. Oversee the
coordination and activities of independent auditors ensuring all A-133 audit
issues are resolved, and all 403(b) compliance issues are met, and the
preparation of the annual financial statements is in accordance with U.S. GAAP
and federal, state and other required supplementary schedules and information.

        (j)

Attend Board and Subcommittee meetings; including being the lead staff on the
Audit/Finance Committee.

        (k)

Monitor banking activities of the organization.

        (l)

Ensure adequate cash flow to meet the organization's needs.

        (m)

Investigate cost-effective benefit plans and other fringe benefits which the
organization may offer employees and potential employees with the goal of
attracting and retaining qualified individuals.

        (n)

Oversee the production of monthly reports including reconciliations with funders
and pension plan requirements, as well as financial statements and cash flow
projections for use by Executive management, as well as the Audit/Finance
Committee and Board of Directors.

        (o)

Assist in the design, implementation, and timely calculations of wage
incentives, commissions, and salaries for the staff.

        (p)

Oversee Accounts Payable and Accounts Receivable and ensure a disaster recovery
plan is in place.

        (q)

Oversee business insurance plans and health care coverage analysis.

3

--------------------------------------------------------------------------------


  (r)

Oversee the maintenance of the inventory of all fixed assets, including assets
purchased with government funds (computers, etc.) assuring all are in accordance
with federal regulations.

3.0                     DURATION OF AGREEMENT
3.1                     The term of appointment and engagement of Wang shall
commence on August 30, 2011 (the “Commencement Date”) and continue for an
indefinite term. It is understood and acknowledged that Wang’s base management
fee shall be deemed to have been earned as of July 28, 2011 notwithstanding the
date this Agreement is entered into.

4.0                     REMUNERATION AND BENEFITS
4.1 I                    n consideration of Wang’s undertaking and performance
of the obligations contained in this Agreement, the Company will compensate Wang
for his services as follows:

  (a)

Base Management Fee – development period: Wang is required to work more than 160
hours per month during the development period (until at least $2 million in
funding has been obtained) and will be entitled to $3,000.00, per month during
this period;

        (b)

Base Management – post development period: After an aggregate of $2 million in
funding is raised, the salary of Wang will be reviewed by the Compensation
Committee of the Board of Directors. The Compensation Committee will recommend a
revised management fee for Wang, but it will not be less than $150,000 per year.
The revised management fee will come immediately upon funding.

        (c)

Benefits: Wang shall be entitled to all of the benefits arising from the benefit
plans of the Company as they may exist from time to time or as revised by the
Compensation Committee of the Board of Directors ;

        (d)

Vacation: At a time or times which are mutually convenient for the Company and
Wang, Wang shall be entitled to five (5) weeks vacation during each calendar
year of his engagement, of which not more than two weeks shall be taken at one
time. Wang will be permitted to carry forward any unused vacation to the next
year or receive compensation in kind;

4

--------------------------------------------------------------------------------


  (f)

Bonus:

(i)             The Compensation Committee of the Board of Directors will
recommend a bonus program for Wang. Wang will be eligible for a significant
bonus depending upon specific performance criteria for Wang and the overall
financial performance of the Company in each fiscal year. This bonus, is payable
within 120 days of the fiscal year end of the Company; and

(ii)           No bonus shall be payable to Wang from the date that he ceases to
be actively engaged by the Company. Specifically, Wang is not entitled to a
bonus for the year in which Wang terminates his engagement. In the event Wang’s
engagement is terminated in the absence of just cause, Wang will receive bonus
payments for the entire notice period in the amount determined by the average of
the last two bonus payments made or $100,000 where no bonus payments have been
made.

  (d)

Expenses: The company will reimburse or pay for all reasonable business expenses
incurred by Wang in the execution of his duties. This includes the expenses for
airfare, accommodation and other business related expense. Any expense in excess
of $2,500 or re-occurring expenses in excess of $1,000 per month will be
approved by the CEO or CFO.

5.0                     TERMINATION
5.1                     This Agreement may be terminated by the Company as
follows:

  (a)

In the absence of just cause by the Company, Wang will receive payments in lieu
of notice, based upon the length of services Wang has provided the Company:


  Service Period Notice   (i)      less than thirty six months of service
Eighteen (18) months’ notice         (ii)     more than thirty-six months of
service Thirty (30) months’ notice

5

--------------------------------------------------------------------------------


  (b)

Where the Company elects to give Wang notice of termination of this Agreement,
in the absence of just cause, Wang may choose to receive payments due in either
a lump sum, on a continuance basis or a combination of both.

        (c)

During the period of notice, Wang will not be required to perform the
responsibilities of his position and will return to the Company all property in
his possession that belongs to the Company.

        (d)

Where there is just cause for termination of the engagement or if Wang is in
material breach of his obligations under this Agreement, Wang will not be
entitled to notice, bonus payments or payment in lieu of notice of the
termination of his management Services Agreement. The engagement of Wang shall
cease upon receipt of notice that his services are being terminated for just
cause. For the purposes of this Agreement, “just cause” will be defined by the
common law.

5.2                     In the event that there is a change in control of the
company the Wang can elect to follow one of the following options:

  (i)

Within 30 days of the change of control event, Wang may immediately terminate
this agreement and sign a new agreement with the controlling entity;

        (ii)

If Wang does not sign a new agreement with the controlling entity, the
controlling entity will proved Wang a cash payment equal to 1.5 times his annual
salary at the time of the change of control event. This payment must be made
within 60 days of the change of control event.

5.3                     This Agreement may be terminated by Wang with 2 months
written notice to the Company. The Company may waive this notice requirement by
written notice.

6

--------------------------------------------------------------------------------

6.0                     CONFIDENTIAL INFORMATION AND PROPERTY
6.1                     Wang acknowledges that as the Chief Financial Officer
and in any other position the Wang may hold, a relationship of confidence, trust
and fiduciary obligation is created between Wang and the Company, and Wang will
acquire information about certain matters and things which are confidential to
the Company, and which information is the exclusive property of the Company
including:

  (a)

financial statements, financial books and records, reserve reports and estimates
and other related information;

        (b)

information concerning products, pricing, sales and marketing policies,
techniques and concepts, including costing information, in respect of products
and services provided or to be provided by Wang;

        (c)

lists of present and prospective clients and related information, including
names and addresses, borrowing habits and preferences of present and prospective
clients of the Company;

        (d)

purchasing information, including the names and addresses of present and
prospective suppliers of the Company and prices charged by such suppliers;

        (e)

computer systems, computer programs, data, software, system documentation,
designs, manuals, databases;

        (f)

trade secrets; and

        (g)

any other materials or information related to the personnel, business
operations, financing or activities of the Company which are not generally known
to others engaged in similar businesses or activities.

       

(collectively, “Confidential Information”)

6.2                     Wang acknowledges and agrees that the Confidential
Information could be used to the detriment of the Company. Accordingly, Wang
agrees and undertakes not to disclose Confidential Information to any third
party either during the term of his engagement except as may be necessary in the
proper discharge of his employment, or after the term of his engagement, however
caused, except with the written permission of the Company.

7

--------------------------------------------------------------------------------

6.3                     Wang understands and agrees that all items of any and
every nature or kind created by Wang pursuant to Wang’s employment under this
Agreement or furnished by the Company to Wang, and all equipment, automobiles,
credit cards, books, records, reports, files, manuals and any other documents
and confidential information shall remain and be considered the exclusive
property of the Company at all times, and shall be returned and shall be
returned to the Company in good condition promptly on the termination of this
Agreement, for any reason.

7.0                     NON-COMPETITION
7.1                     Wang also acknowledges that, by reason of employment,
Wang will continue to receive the value and advantage of special training,
skills and expert knowledge and experience of and contacts with customers of the
Company and other employees of the Company who are engaged in the business of
the Company.

7.2                     Wang further acknowledges that, in the course of
employment, Wang will be assigned duties that will give him knowledge of
confidential and proprietary information which relates to the conduct and
details of the Company’s business and which will result in irreparable harm or
injury to the Company which could not be adequately compensated by monetary
damages if Wang should enter into the employment of a business which is the same
as, or competitive with, the business of the Company, or should Wang enter into
the business of the Company.

7.3                     Wang shall not commence, engage in, or participate in
any business competitive with the business of the Company either directly or
indirectly, either as individual or as a partner or joint venturer or as an
employee, principal, consultant, agent, shareholder, officer, director or
representative for any person, association, organization, or in any manner for a
period of six months following the termination of his employment with the
Company for any reason.

7.4                     Wang acknowledges and agrees that without prejudice to
any and all other rights of the Company, in the event of his violation of any of
the covenants contained in Sections 6 and 7, an injunction or other like remedy,
including an interim injunction, will be a reasonable and effective remedy to
protect the Company’s rights and property.

8

--------------------------------------------------------------------------------

8.0                     SUCCESSORS AND PERSONAL REPRESENTATIVES
8.1                     This Agreement shall enure to the benefit of and be
enforceable by the personal or legal representatives, executors, administrators,
successors, assigns and heirs of the parties hereto.

9.0                     NOTICE
9.1                     Any notice or other communication required or
contemplated under this Agreement to be given by one party to the other shall be
delivered or mailed by prepared registered post to the party to receive same at
the undernoted address, namely:

  (a)

To the Company:

 

Xcelmobility Inc. #600 - 303 Twin Dolphins Drive, Redwood City, California.

        (b)

Xili (Grace) Wang:

 

#706, Cyber Times Tower B, Tairan Road, Futian District, Shenzhen, China 518040

Any notice delivered shall be delivered personally to Wang and shall be deemed
to have been given and received on the business day next following the date of
delivery. Any notice mailed as aforesaid shall be deemed to have been given and
received on the fifth business day following the date it is posted, provided
that if between the time of mailing and actual receipt of the notice there shall
be a mail strike, slowdown or other labour dispute which might affect delivery
of the notice by mail, then the notice shall be effective only if actually
delivered.

10.0                   MODIFICATION/AMENDMENT
10.1                   No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Wang and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.

9

--------------------------------------------------------------------------------

11.0                   ENTIRE AGREEMENT
11.1                   No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.

12.0                   GOVERNING LAW
12.1                   The validity, interpretation, construction and
performance of this Agreement shall be governed in accordance with the laws of
the State of Nevada.

13.0                   VALIDITY
13.1                   The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

14.0                   INDEMNIFICATION
14.1                   Wang agrees to indemnify the Company against any claims
made for the collection, withholding and payment of any personal taxes
associated with the work performed by Wang for the Company by any jurisdiction
that makes a claim against Wang or the Company. Furthermore, Wang agrees that if
necessary, she will sign additional documents that indemnify the Company against
claims for taxes owed in relation to payments made to Wang based on this
Management Services Agreement.

15.0                   SIGNATURES IN COUNTERPARTS
15.1                   This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. The parties hereto confirm that any
facsimile, scanned or emailed copy of another party's executed counterpart of
this Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

10

--------------------------------------------------------------------------------

                        IN WITNESS WHEREOF the parties hereto have executed
these presents the day and year first above written.

The Corporate Seal of the Company,   XCELMOBILITY INC.   was hereunto affixed in
the presence of: C/S         /s/   Authorized Signatory  


SIGNED, SEALED AND DELIVERED by       XILI (GRACE) WANG in the presence      
of:                               Signature           /s/     XILI (GRACE) WANG
Address: #706, Cyber Times Tower B, Tairan       Road, Futian District,
Shenzhen, China       518040      

11

--------------------------------------------------------------------------------